               Case 18-11625-KJC             Doc 266-1         Filed 10/24/18        Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY.COURT

                                 FOR THE DISTRICT OF DELAWARE


In re:                                                     ) Chapter 11

TINTRI,INC.,1                                              ) Case No.: 18-11625(KJC)

                                   Debtor.                 )
                                                            Objection Deadline: November 14, 2018 at 4:00 p.m.
                                                                 Hearing Date: November 27, 2018 at Z:00 p.m.


     NOTICE OF FIRST ANll FINAL FEE APPLICATION OF HOULIHAi~T LOKE~
      CAPITAL,INC.FOR ALLO~'VANCE OF COIVIPENSTION FOR SERVICES
          RENDrRED AND FOR REIMBURSEMENT OF EXPENSES AS
          INVESTMENT BANKER TO THE DEBTOR FOR THE PERI011
                 OF JULY 10,2018 THROUGH AUGUST 31,.2018

                 PLEASE TAKE NOTICE that on October 24, 2018, Houlihan Lokey Capital,

Inc., as investment banker for the above captioned debtor (the "Debtor")filed the First and Final

Fee Application of Houlihan Lokey C'apitul, Inc. for Allowance of ~'ompensation fog Services

Rendered andfog Reimbursement ofExpenses us Investment Banker to the DebtorfoN the Period

FNom July 10, 2018 through August 31, 2018 (the "Apt~lication") with the United States

Bankruptcy Court far the District of Delaware, 824 North Market Street, Wiliningtan, Delaware

19801 (the "Court"), seeking compensation for the reasonable and necessary services rendered to

the Debtor in the amount of $2,350,000.00, and reimbursement for actual and necessary

expenses in the amount of $18,068.37.

                 PLEASE TAKE FURTHER NOTICE that the Application is submitted

pursuant to the Oder Establishing P~ocedures.for InteNzm Corrapenscztion and Rezrrabur~sement of

Expenses ofPNofessionals [Docket No. 154](the "Interim Compensation Order").




i The Debtor and the last four digits of its taxpayer identification numbers are (6978): The headquarters and service
address for the above-captioned Debtor is 303 Ravendale Dr., Mountain View, CA 94043.


ROCS DE221444.1 83990/002
              Case 18-11625-KJC       Doc 266-1     Filed 10/24/18    Page 2 of 3



                PLEASE TAKE FURTHER NOTICE that any objection or response to the

Application must be made in writing, and be filed with the United States Bankruptcy Court for

the District of Delaware (the `Bankruptcy Court"), 824 Noitl~ Market Street, 3`d Floor,

Wilmington, Delaware 19$01, on or before November 14, 2018, at 4:00 p.m. prevailing

Eastern Time.

                PLEASE TAKE FURTHER NOTICE that at the same time, you must also

serve a copy of the response or objection upon: (i) the Debtor, Tintri, Inc., 303 Ravendale Dr.,

Mountain View, CA 94943,(Attn: Robert J. Duffy); (ii) counsel to the Debtor and Debtor-in-

Possession, Pachulski Stang Ziehl &Jones LLP, 919 North Market Street, 17t1i Floor, P.O. Box

8705, Wilmington, DE 19899-8705 (Courier 19801),(Attn: John D. Fiero, Esq. and Colin R.

Robinson, Esq.); (iii) the Office of the United States Trustee, J. Caleb Boggs Federal Building,

844 N. King Street, Suite 2207, Lock Box 35, Wilmington, D~ 19801,(Attn: Timothy J. Fox,

Esq.); (iv) counsel to the Official Committee of Unsecured Creditors, Womble Bond Dickinson

(US)LLP, 222 Delaware Avenue, Suite 1501, Wilmington, DE 19801,(Attn: Matthew P. Ward,

Esq. and Ericka F. Johnson, Esq.);(iv) counsel to the Silicon Valley Banlc, Debtor's postpetition

senior secured lender,(a) Riemer &Braunstein LLP, Times Square Tower, Seven Times Square,

Suite 2506, New York, NY 10036 (Attn: Steven E. Fox, Esq.),(b) Riemer &Braunstein LLP,

Three Center Plaza, Suite 600, Boston, MA 02108 (Attn: Paul S. Samson, Esq.), acid (c) Ashby

& Geddes, 500 Delaware Avenue, P.O. Box 1150, Wilmington, DE 19899 (Attn: Gregory A.

"Taylor, Esq.); and (v) counsel to TriplePoint Capital LLC, Debtor's debtor in possession lender,

(a) McDermott Will &Emery, 340 Madison Avenue, New York, NY 10173 (Attn: Riley T.

Orloff, Esq.)(b) McDermott Will &Emery, 2049 Century Park East, Suite 3800, Los Angeles,

CA 90067 (Attn: Gary B. Rosenbaum, Esq.), and (c) Polsinelli PC, 222 Delaware Avenue, Suite

1101, Wilmington, DE 19801 (Attn: Stephen J. Astringer, Esq.).

                                               2
DOGS DE221444.1 83990/002
               Case 18-11625-KJC   Doc 266-1   Filed 10/24/18   Page 3 of 3



                PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE,THE COURT MAY GRANT THE RELIEF

REQUESTED IN THE APPLICATION WITHOUT FURTHER NOTICE OR HEARING.

                 PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER

THE RELIEF SOUGHT 1N THE APPLICATION WILL BE HELD ON NOVEMBER 27,2018

AT 2:00 P.M. (EASTERN TIME) BEFORE THE HONORABLE KEVIN J. CAREY,

UNITED STA"1ES BANKRUPTCY JUDGE, AT THE UNITED STATES BANKRUPTCY

COURT FOR THE DISTRICT OF DELAWARE, 824 MARKET STREET, 5TH FLOOR,

COURTROOM NO. 5, WILMINGTON,DELAWARE 19801.


Dated: October 24, 2018                PACHULSKI STANG ZIEHL &JONES LLP
      Wilmington, Delaware
                                       /s/ Colin R. Robinson
                                       Henry C. Kevane(CA Bar No. 125757)
                                       John D. Fiero(CA Bar No. 136557)
                                       John W. Lucas(CA Bar No. 271038)
                                       James E. O'Neill(DE Bar No. 4042)
                                       Colin R. Robinson(DE Bar No. 5524)
                                                               'Floor
                                       919 N. Market Street, 17ri
                                       P. O. Box 8705
                                       Wilmington, DE 19899(Courier 19801)
                                       Tel: (302)652-4100
                                       Fax:(302)652-4400
                                       E-mail: hkevane@pszjlaw.com
                                               jPiero@pszjlaw.com
                                               jLucas@pszjlaw.coin
                                               joneill@pszjlaw.com
                                               crobinson@pszjlaw.com

                                       Attorneysfop De~to~ and DebtoN in Possession




                                          3
ROCS DE:221444.1 83990/002
